Citation Nr: 0815004	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  03-21 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial, compensable rating for non-
proliferative diabetic retinopathy, for the period from June 
26, 2001 through July 23, 2003.

2.  Entitlement to a rating in excess of 10 percent for non-
proliferative diabetic retinopathy, for the period from July 
24, 2003 through October 15, 2007.

3.  Entitlement to a rating in excess of 30 percent for non-
proliferative diabetic retinopathy, from October 16, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO, inter alia, granted service connection and 
assigned an initial noncompensable evaluation for non-
proliferative diabetic retinopathy, effective July 9, 2001.  
The veteran filed a notice of disagreement (NOD) in February 
2003.  A statement of the case (SOC) was issued in July 2003, 
and the veteran filed a substantive appeal later that month.

In a July 2003 rating decision, the RO, inter alia, granted 
an earlier effective date of June 26, 2001 for the grant of 
service connection for non-proliferative diabetic 
retinopathy.  

In a December 2003 rating decision, the RO granted a 10 
percent rating for non-proliferative diabetic retinopathy, 
effective July 24, 2003. 

In May 2004, the Board remanded these matters to the RO via 
the Appeals Management Center (AMC), in Washington, DC, for 
further action.  After completing some action, the RO 
continued the denial of a higher rating at each stage (as 
reflected in a May 2005 supplemental SOC (SSOC)), and 
returned the matters to the Board for further appellate 
consideration. 

In January 2007, the Board again remanded these matters to 
the RO via the AMC for further action.  In a November 2007 
rating decision, the RO granted a 30 percent rating for non-
proliferative diabetic retinopathy, effective October 16, 
2007.  The AMC also issued a SSOC continuing the denial of a 
higher rating for the period from July 9, 2001 through July 
23, 2003 and the period from July 24, 2003 through October 
15, 2007

Because the appeal involves disagreement with the initial 
rating assigned following the grant of service connection, 
the Board has characterized the appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
In assigning an initial noncompensable rating from the 
effective date of the grant of service connection, but 
assigning a 10 percent rating from July 24, 2003, and a 30 
percent rating from October 16, 2007 the RO has granted 
staged ratings for the disability under consideration.  As 
higher ratings are potentially available at each stage, the 
Board has recharacterized the appeal as encompassing the 
three issues on the title page.  Id; AB v. Brown, 6 Vet. App. 
35, 38 (1993).

For the reasons expressed below, these matters are, again, 
being remanded to the RO via the AMC in Washington, DC. VA 
will notify the veteran when further action, on his part, is 
required.

As a final preliminary matter, the Board notes that, in the 
January 2007 remand, the Board referred a claim for service 
connection for cataracts to the RO for appropriate action.  
As it does not appear that this claim has been adjudicated, 
it is, again, referred to the RO for appropriate action.  


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on 
these claims.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In January 2007, the Board remanded the matters on appeal to 
obtain an ophthalmology examination, by a physician, at an 
appropriate VA medical facility, as had been previously 
ordered in the May 2004 remand.  The remand instructed that 
the RO should arrange for the veteran to undergo a VA 
ophthalmology examination, by a physician, for evaluation of 
his non-proliferative diabetic retinopathy.  The examiner was 
asked to render specific findings as to the extent to which 
the veteran experiences impairment of visual acuity or field 
loss, pain, rest-requirements, or episodic incapacity, as 
well as whether the veteran is experiencing active pathology.  

The veteran was afforded a VA examination in October 2007, by 
an optometrist, a non-physician, rather than a physician, as 
the Board specifically requested in the January 2007 remand.  
Further, the optometrist's findings do not respond fully to 
the January 2007 remand directives.  In this regard, while 
the optometrist made findings regarding visual acuity, noted 
that there was no visual field defect or periods of 
incapacitation due to eye disease, and responded negatively 
to the question of whether conjunctivitis, iritis, retinitis, 
scleritis, or other eye disease was currently active, the 
examiner made no specific findings regarding pain or rest-
requirements associated with service-connected non-
proliferative diabetic retinopathy.  

The RO has evaluated the veteran's non-proliferative diabetic 
retinopathy based on impairment of visual acuity using 38 
C.F.R. § 4.84a, Diagnostic Codes 6061 through 6079.  
 
Retinopathy is defined as any noninflammatory disease of the 
retina.  More specifically, diabetic retinopathy is defined 
as retinopathy associated with diabetes mellitus, which may 
be of the background type, progressively characterized by 
microaneurysms, intraretinal punctuate hemorrhages, yellow, 
waxy exudates, cotton-wool patches, and macular edema, or of 
the proliferative type, characterized by neovascularization 
of the retina and optic disc, which may project into the 
vitreous, proliferization of fibrous tissue, vitreous 
hemorrhage, and retinal detachment.  Diabetic retinopathy is 
also called diabetic retinitis.  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1455 (28th ed. 1994).  As such, it may be 
evaluated under 38 C.F.R. § 4.84a, Diagnostic Code 6006, for 
retinitis. 

Diagnostic Codes 6000 through 6009, in chronic form, are to 
be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest- requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  A minimum 
rating of 10 percent is to be assigned during active 
pathology. 

The Board notes that records of VA treatment from February 
2002 to April 2007 include diagnoses of non-proliferative 
diabetic retinopathy, however, the October 2007 VA examiner 
opined that retinitis was not currently active.  In light of 
the fact that staged ratings should be considered, and the 
fact that a 10 percent rating for active pathology of 
diabetic retinopathy is available under Diagnostic Code 6006, 
the Board finds that a medical opinion which addresses 
whether the medical evidence reflects any period of active 
pathology since the grant of service connection would be 
helpful in resolving the issues on appeal.  See 38 U.S.C.A. 
§ 5103A.  

Under the circumstances, and with consideration of Stegall, 
the Board finds that an ophthalmology examination, by a 
physician, at an appropriate VA medical facility, with 
findings responsive to the rating criteria, is warranted.  
The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may result in a 
denial of the claim(s) (as adjudication will be based on the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.
 
The claims file also reveals that there may be pertinent VA 
treatment records outstanding.  In this regard, the October 
2007 VA examiner noted in his report that the veteran's last 
OMD visit was on July 16, 2007, with eye findings of non-
proliferative diabetic retinopathy and cataracts noted.  In 
an April 2007 statement, the veteran asked that VA obtain his 
medical records from the Stephens City Outpatient Clinic 
(OPC) and the Martinsburg VA Medical Center (VAMC).  While 
records of VA treatment from the Stephens City OPC from 
December 1999 to April 2007 and from the Martinsburg VAMC, 
from May 2003 to April 2007, have been associated with the 
claims file, the October 2007 VA examination report suggests 
that more recent records of VA treatment are available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the Stephens City OPC and 
the Martinsburg VAMC since April 2007, to specifically 
include treatment in July 2007, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities. 

In the April 2008 appellant's brief, the veteran's 
representative argued that the veteran is entitled to a 
higher evaluation for his service-connected disability, and 
that the effect of this disability on his daily life and 
prospects for employment should be considered.  The 
representative specifically stated that the veteran's vision 
cannot be corrected to a level which makes it safe for him to 
operate a motor vehicle or engage in a host of occupations.  
Thus, the representative has raised the issue of entitlement 
to higher evaluation on an extra-schedular basis pursuant to 
38 C.F.R. § 3.321(b)(1).  The Board notes that entitlement to 
a higher rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) was addressed in the November 2007 rating 
decision.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal, including entitlement to a higher rating on an 
extraschedular basis.  The RO's notice letter to the veteran 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should invite the veteran to submit all pertinent 
evidence in his possession (not previously requested) and 
ensure that its notice to the veteran meets the requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), as 
appropriate.  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate a claim for an increased rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
 
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims.  The RO's 
adjudication of the claims should include consideration of 
whether "staged rating" (assignment of different ratings 
for different periods of time, based on the facts found), 
pursuant to Fenderson, is warranted.  
 
Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of the 
veteran's non-proliferative diabetic 
retinopathy from the Stephens City OPC 
and the Martinsburg VAMC since April 
2007.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal, that is not currently 
of record.  

The RO should explain the requirements 
for establishing entitlement to a higher 
rating under 38 C.F.R. § 3.321(b)(1), 
invite the veteran to submit all 
pertinent evidence in his possession, as 
well as explain the type of evidence that 
is the veteran's ultimate responsibility 
to submit.  The RO should clearly explain 
to the veteran that he has a full one-
year period to respond (although VA may 
decide the claims within the one-year 
period).  The RO should ensure that its 
letter meets the requirements of Vazquez-
Flores (cited to above), as appropriate.   

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo a VA ophthalmology examination, 
by a physician, for evaluation of his 
non-proliferative diabetic retinopathy.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, 
including tests of the veteran's field of 
vision, and of visual acuity with respect 
to corrected and uncorrected vision, and 
all clinical findings should be reported 
in detail.

In the report, the examiner should render 
specific findings as to the extent to 
which the veteran experiences impairment 
of visual acuity or field loss, pain, 
rest-requirements, or episodic 
incapacity, as well as whether the 
veteran is experiencing active pathology.  
The examiner should also indicate whether 
the veteran has had any period of active 
pathology of non-proliferative diabetic 
retinopathy since the grant of service 
connection, June 26, 2001.  

In addition, the examiner should comment 
upon whether the veteran's service-
connected non-proliferative diabetic 
retinopathy results in marked 
interference with employment (i.e., 
beyond that contemplated in the assigned 
ratings).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication 
of the claims should include 
consideration of whether "staged 
rating", pursuant to Fenderson (cited to 
above), is warranted

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



